Case 1:19-cv-03200-RM-SKC Document 75 Filed 04/13/21 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Case No. 2019-cv-03200-RM-SKC

  NEDA SAMIMI-GOMEZ, individually and as personal representative of the Estate of
  Kamyar Samimi,
  NEGEEN SAMIMI, and
  ANTHONY SAMIMI,

          Plaintiffs,
  v.

  THE GEO GROUP, INC., and
  JEFFREY ELAM PETERSON, M.D.,

       Defendants.
  ______________________________________________________________________

           STIPULATED MOTION TO DISMISS CASE, WITH PREJUDICE
  _____________________________________________________________________

          Plaintiffs, NEDA SAMIMI-GOMEZ, individually and as personal representative of

  the Estate of Kamyar Samimi; NEGEEN SAMIMI; and ANTHONY SAMIMI; and

  Defendants, THE GEO GROUP, INC.; and JEFFREY ELAM PETERSON, M.D. (“the

  parties”), hereby submit this Stipulated Motion to Dismiss Case, with Prejudice and, in

  support thereof, state as follows.

          1.       The parties have resolved this case and hereby move the Court for an order

  dismissing this action, with prejudice, each party to bear his/her/its own costs and attorney

  fees, in full.

          2.       The dismissal of this matter is specifically “with prejudice” and is intended

  to operate as a final adjudication of such claims.
Case 1:19-cv-03200-RM-SKC Document 75 Filed 04/13/21 USDC Colorado Page 2 of 3




         3.     Undersigned counsel have discussed dismissal of this matter, with

  prejudice, with their respective clients and they are authorized to enter into this stipulation.

         WHEREFORE, the parties respectfully request that this Court issue an ORDER

  dismissing this action, with prejudice, each party to bear his/her/its own costs and fees.

                                              Respectfully submitted,

  Date: 04/13/21                              s/ Matthew C. Baisley
                                              Matthew C. Baisley
                                                     BAKER HOSTETLER
                                                     1801 California Street, Suite 4400
                                                     Denver, Colorado 80202
                                                     303-861-0600 (phone)
                                                     303-861-7805 (fax)
                                                     mbaisley@bakerlaw.com (e-mail)
                                              ATTORNEY FOR PLAINTIFFS


  Date: 04/13/21                              s/ Craig A. Sargent
                                              Craig A. Sargent
                                                     HALL & EVANS, LLC
                                                     1001 Seventeenth Street, Suite 300
                                                     Denver, CO 80202
                                                     303-628-3352 (phone)
                                                     sargentc@hallevans.com (e-mail)
                                              ATTORNEY FOR JEFFREY ELAM
                                              PETERSON, M.D.


  Date: 04/13/21                              s/ Ann B. Smith
                                              Ann B. Smith
                                                     VAUGHAN & DeMURO
                                                     111 South Tejon, Suite 545
                                                     Colorado Springs, CO 80903
                                                     (719) 578-5500 (phone)
                                                     (719) 578-5504 (fax)
                                                     asmith@vaughandemuro.com (e-mail)
                                              ATTORNEY FOR DEFENDANT GEO GROUP,
                                              INC.
                                                 2
Case 1:19-cv-03200-RM-SKC Document 75 Filed 04/13/21 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE


         I hereby certify that on this 13th day of April, 2021, I electronically filed the
  foregoing with the Clerk of Court using the CM/ECF system which will send notification
  of such filing to the following e-mail addresses:

  Matthew C. Baisley
  mbaisley@bakerlaw.com

  Michelle R. Gomez
  mgomez@bakerlaw.com

  Sean B. Solis
  ssolis@bakerlaw.com

  Mark Silverstein
  msilverstein@aclu-co.org

  Sara R. Neel
  sneel@aclu-co.org

  Arielle Herzberg
  aherzberg@aclu-co.org

  Craig A. Sargent
  sargentc@hallevans.com

  Jared R. Ellis
  ellisj@hallevans.com


                                           s/ Ann B. Smith




                                              3
